   Case 4:19-cr-40075-KES Document 1 Filed 09/04/19 Page 1 of 2 PageID #: 1




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION




 UNITED STATES OF AMERICA,                CR

                    Plaintiff,            REDACTED INDICTMENT
           vs.

                                          Possession of Firearm by Prohibited
 JUSTIN LAWRENCE SITZMANN,                Person

                     Defendant.           18 U.S.C. §§ 922(g)(1) and (g)(3)


      The Grand Juiy eharges:

      On or about March 20, 2019, in the District of South Dakota, Justin

Lawrence Sitzmann, knowing he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, and who knowingly
was then an unlawful user of, and addicted to, a controlled substance, did

knowingly possess a firearm, to wit: a Smith & Wesson, model SD40VE, semi
automatic pistol bearing serial number HEJ6416, which had been shipped and
transported in interstate commerce, all in violation of 18 U.S.C. §§ 922(g)(1),
922(g)(3), and 924(a)(2).

                            FORFEITURE ALLEGATION

      1.     The allegations contained in this Indictment are hereby re-alleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to

18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

      2.     Upon conviction of the offense set forth in the Indictment, the
Defendant shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and
   Case 4:19-cr-40075-KES Document 1 Filed 09/04/19 Page 2 of 2 PageID #: 2




28 U.S.C. § 2461(c) any firearms and ammunition involved in the eommission of

the offense, ineluding, but not limited Smith & Wesson, model SD40VE, semi

automatic pistol, bearing serial number HEJ6416, and accompanying
ammunition and holster.

                                   A TRUE BILL:


                                   Name Redacted

                                   Foreperson



RONALD A. PARSONS, JR.
United States Attorney




                                     [2]
